Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 2015/0081236) in view of Wayar (US 2009/0315565) and Bloy (US 4,695,825).

Regaining claim 1, Schweitzer discloses a method of determining a fault location in a power transmission conduit (see Abstract, Fig. 1, and paragraphs 0036 and 0040: method for locating a fault in a power distribution system), the method comprising:
(a)    sampling a signal propagating through the power transmission conduit to establish a first data set including a plurality of sampled signal characteristics (see Figs 2B and 3A and paragraphs 0028, 0048, and 0065: current samples create a data set with a plurality of sampled signal characteristics, each data point can be considered a sampled signal characteristics), wherein sampling the data includes applying a band 
(b)    interpolating the first data set to establish a second data set (see paragraphs 0060, 0066, and 0069: discusses interpolation of the dataset); 
(c)    identifying a fault wave signal within the second data set (see paragraphs 0028, 0065, 0066, and 0069: identifying traveling/fault wave in the filtered/interpolated signal); and
(d)    utilizing the propagation characteristics of the fault wave signal to determine the origin of the fault wave signal within the power transmission conduit (see paragraphs 0040-0048: determining location of the fault utilizing propagation characteristics, i.e. wave propagation speed, of the wave).

Schweitzer does not expressly disclose wherein (a) sampling the signal propagating through the power transmission at an original sampling frequency, and wherein an upper frequency of the band pass filter is less than half of the original sampling frequency;
(b) interpolating the first data set to establish a second data set including an increased number of signal characteristics whereby the second data set has an equivalent sampling frequency higher than the original sampling frequency. 


s); and 
(b) interpolating the first data set to establish a second data set including an increased number of signal characteristics whereby the second data set has an equivalent sampling frequency higher than the original sampling frequency (see paragraph 0070 and 0072: using interpolation to increase the data points when compared to the raw data acquired at the sampling frequency). 
	It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer with the teachings of Wayar, i.e. increasing the resolution of the sampled data, for the advantageous benefit of more accurately identifying the arrival times of the traveling fault waves. 

	Schweitzer and Wayer do not expressly disclose wherein an upper frequency of the band pass filter is less than half of the original sampling frequency. 

	Bloy discloses wherein an upper frequency of a band pass filter is less than half of the original sampling frequency (see column 6 lines 24-41). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Wayar with the teachings of Bloy, i.e. filtering signals above the Nyquist frequency/half the sampling frequency using a upper limit less than one-half the sampling frequency, for the advantage benefit of preventing 

Regarding claim 2, Schweitzer, previously modified by Wayar and Bloy, further discloses wherein of sampling, at an original sampling frequency previously discussed above, a signal propagating through the power transmission conduit includes filtering the first data set (see paragraphs 0012 and 0054 and 0065: band-pass filter applied to the measured signal, i.e. one acquired using a sampling frequency).

Regarding claim 10, Schweitzer, previously modified by Wayar and Bloy, further discloses wherein of identifying a fault wave signal within the data set, i.e. previously discussed interpolated second data set, includes identifying when a signal characteristic within the second data set exceeds a fault threshold (see Fig. 4 and paragraphs 0010 and 0066-0067: using a threshold to identify fault event).

Regarding claim 11, Schweitzer, previously modified by Wayar and Bloy, further discloses wherein identifying when a signal characteristic within the second data set exceeds a fault threshold includes establishing the time at which the fault threshold is exceeded (see Fig. 4 and paragraphs 0010 and 0066-0067: using a threshold to identify fault event, includes determine an arrival time of the traveling wave/fault event).

Regarding claim 12, carrying out (a), (b), and (c), i.e. steps (a) to (c), have been discussed above in regards to the invention of Schweitzer, previously modified by Wayar and Bloy. 
Schweitzer further discloses wherein utilizing the propagation characteristics of the fault wave signal to determine the origin of the fault wave within the power transmission conduit includes carrying out steps, i.e. previously discussed steps (a) to (c), at each of a local end of the transmission conduit and a remote end of the transmission conduit to thereby establish the respective time at which a corresponding fault threshold is exceeded at each of the said local and remote ends (see paragraphs 0007, 0029, and 0040-0048: processing algorithm may be implemented in data measured at local and remote ends; and see paragraphs 0028, 0048, 0060, 0065, 0066, and 0069: discloses steps a to c, that were previously modified by Wayar and Bloy); and thereafter;
determining the distance of the fault from the local end according to:

    PNG
    media_image1.png
    48
    147
    media_image1.png
    Greyscale
 (see paragraphs 0040-0045: discloses the same equation with the recited variables) where,
m is the distance of the fault from the local end (see paragraphs 0040-0045);
L is the total length of the power transmission conduit (see paragraphs 0040-0045);
tL the time at which a fault threshold is exceeded at the local end (see paragraphs 0040-0045); 
R is the time at which a fault threshold is exceeded at the remote end (see paragraphs 0040-0045); and 
v is the propagation velocity of the fault wave signal (see paragraphs 0040-0045).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 2015/0081236) in view of Wayar (US 2009/0315565), Bloy (US 4,695,825), and Schweitzer (US 2013/0096854), referenced as Schweitzer854.

Regarding claim 4, Schweitzer, Wayar, and Bloy do not expressly disclose wherein the band pass filter has a lower frequency limit of between 2 kHz and 10 kHz.

Schweitzer854 discloses wherein the band pass filter has a lower frequency limit of between 2 kHz and 10 kHz (see paragraph 0050: discloses a filter with a bandwidth of 10 kHz-600 kHz).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Wayar and Bloy with the teachings of Schweitzer854, i.e. using a band-pass filter with a lower limit of 10 kHz or near 10 kHz, for the advantageous benefit of removing unwanted low frequency signals from measured traveling wave signal.  
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a lower frequency limit of between 2 kHz and 10 kHz, since it has been held that where the general conditions of a claim are . 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 2015/0081236) in view of Wayar (US 2009/0315565), Bloy (US 4,695,825), and Guzman-Casillas (US 2017/0356965).

Regarding claim 6, Schweitzer, Wayer, and Bloy do not expressly disclose wherein sampling at an original sampling frequency each of a respective phase signal propagating through a corresponding one of a plurality of phase conduits of a power transmission conduit configured to transfer power within a multi-phase power transmission network to establish a plurality of individual phase data sets including a plurality of sample phase signal characteristics, and thereafter converting the plurality of individual phase data sets into a single first data set indicative of the said individual phase data sets.

	Guzman-Casillas discloses a method of monitoring faults on a multi-phase power distribution system (see Abstract and Fig. 1) that includes sampling at an original sampling frequency each of a respective phase signal propagating through a corresponding one of a plurality of phase conduits of a power transmission conduit configured to transfer power within a multi-phase power transmission network to establish a plurality of individual phase data sets including a plurality of sample phase signal characteristics (see Abstract, Figs 1, 2A, and 2B, and paragraphs 0031-0032, 

Regarding claim 7, Schweitzer, Wayer, and Bloy do not expressly disclose wherein converting the plurality of individual phase data sets into a single first data set includes converting the phase data sets into a mode domain.

Guzman-Casillas discloses wherein converting the plurality of individual phase data sets into a single first data set includes converting the phase data sets into a mode domain (see Fig. 3A, 3B, and 3C and paragraphs 0045-0047 and 0051: the determined IOPA value data set, or IOPB or IOPC, is a mathematical conversion of the individual phase data into particular modes, the modes are not further defined by the claim).


Regarding claim 8, Schweitzer, Wayer, and Bloy do not expressly disclose wherein the manner in which conversion into the mode domain occurs relates to the nature of a fault arising with respect to one or more of the phase conduits. 

Guzman-Casillas discloses wherein disclose wherein the manner in which conversion into the mode domain occurs relates to the nature of a fault arising with respect to one or more of the phase conduits (see Fig. 3A, 3B, 3C, 4A, and 4B and paragraphs 0045-0047, 0051, and 0056-0058: conversion into the mode domain, i.e. mathematical conversion of the data, is dependent on the nature of the fault type to be identified in the one or more of the phase conduits, as best understood by the examiner, this meets the limitations of the claimed invention).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Wayar and Bloy with the teachings of Guzman-Casillas, i.e. combining the data from the multi-phase power transmission network, for the advantageous benefit of identifying and reporting the type of fault when a fault occurs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer (US 2015/0081236) in view of Wayar (US 2009/0315565), Bloy (US 4,695,825), and Oda (US 2012/0316593).

Regarding claim 9, Schweitzer, Wayar, and Bloy do not expressly disclose wherein of interpolating the first data set to establish a second data set including an increased number of signal characteristics is such that the second data set has a third frequency that is at least five times higher than the original sampling frequency.

Oda disclose a method of performing interpolation of a data set to establish a second data set including an increased number of signal characteristics is such that the second data set has a third frequency that is at least five times higher than the original sampling frequency (see paragraph 0075).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Schweitzer in view of Wayar and Bloy with the teachings of Oda, up-converting the data to a sampling rate that is 5 times higher, for the advantageous benefit of increasing the resolution of the signal by a multiple of 5. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to up-convert the samples by a multiple of 5, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Response to Arguments
Applicant’s arguments filed 3/4/2021 have been fully considered. 
Applicant argues that the claim amendments resolve the prior 112 Claim Rejections. The examiner agrees, the prior 112 Claim Rejections have been withdrawn. 
Applicant’s arguments with respect to the prior 103 Claim Rejections have been considered and were persuasive. New 103 Claim Rejections have been presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865